DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "rising heights of the side protectors".  There is insufficient antecedent basis for this limitation in the claim. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2019/0299719 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: arrow][AltContent: textbox (2nd Protector)][AltContent: arrow][AltContent: textbox (1st Protector)][AltContent: arrow][AltContent: textbox (2nd side block)][AltContent: arrow][AltContent: textbox (1st side block)][AltContent: textbox (2nd inclined groove portion)][AltContent: textbox (1st inclined groove portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1,
Regarding claim 2, the first protectors and the second protectors are arranged alternately, see FIG. 2 which depicts a partial view of a plurality of side blocks.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Central portion of side blocks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connection in a bent manner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer groove portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 3-5, 15, with guidance provided by the figures, the groove 61 includes an outer groove portion arranged radially outside the first inclined groove portion or the second inclined groove portion, and the outer groove portion has an angle smaller than the first inclined groove portion and the second inclined groove portion with respect to the tire radial direction; the outer groove portion is connected with the first inclined groove portion or the second inclined groove portion in a bent manner; the outer groove portion is provided in a central portion in the tire circumferential direction of the side protector; and the outer groove angle appears to be zero degrees which meets the claimed 10° or less, see FIG. 3 above.

[AltContent: arrow][AltContent: textbox (First edge)][AltContent: arrow][AltContent: textbox (Second edge)][AltContent: arrow][AltContent: textbox (Groove connected with inner edge)][AltContent: arrow][AltContent: textbox (V-shaped inner edge)][AltContent: arrow][AltContent: textbox (1st inclined groove portion)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 6-9, with guidance provided by the figures, each of the side protectors includes a V-shaped inner edge protruding radially inward; the groove is connected with the inner edge; the inner edge includes a first edge portion inclined to the first side with respect to the tire radial direction and a second edge portion inclined to the second side with respect to the tire radial direction, and the first inclined groove portion is connected with the second edge portion; the second inclined groove portion is connected with the first edge portion, see FIG. 3 above.

[AltContent: textbox (Radially outer end of the side blocks)][AltContent: connector]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 13, with guidance provided by the figures, the radially outer end of the side blocks are within 3% - 10% of the section height SH of the tire, see FIG. 1 above.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 14, with guidance provided by the figures, each of angles of the first inclined groove portion and the second inclined groove portion is 30° or more and 60° or less with respect to the tire radial direction, see FIG. 3 above.
Regarding claim 16, with guidance provided by the figures, and taking the side block portion above the broken line to be the height of the side blocks, then the groove 61 or 33 is at least 50% of the side block portion above the broken line which meets the claimed: depth of the groove is 50% or more and 100% or less of each of rising heights of the side protectors, see FIG. 3 above.
Allowable Subject Matter
Claims 10-12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Murata does not teach or reasonably suggest that in a tire meridian section passing through a tire rotational axis, each of the side protectors has an outer surface including an outer surface portion, an inner surface portion, and an angle changing surface portion, the outer surface portion extends at a first angle with respect to the tire axial direction, the inner surface portion is arranged radially inside the outer surface portion and extends at a second angle different from the first angle, and the angle changing surface portion connects the outer surface portion and the inner surface portion, and has an angle changing between them with respect to the tire radial direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.